By the Court.

Lumpkin, J.,
delivering the opinion.
This was a controversy between Barksdale, the father-in-law, and Weathers, the son-in-law, whether the latter took certain negroes from the former as a gift or a loan ? The jury found for the father-in-law, and the Judge who tried the cause refused to grant a new trial; and it is to reverse this judgment that this writ of error is brought.
1. The first error complained of is, that the Court permit-the plaintive to prove by John E. Barksdale, that the plaintiff had not given any negroes to any of his children after a certain lime.
Whatever may have been the object of the plaintiff in offering this proof, and it is not difficult to understand it — the witness did, in point of fact, prove that the plaintiff had done directly contrary to this, in giving off two negroes absolutely, after the period specified.
2. The next error assigned is, that the Court refused to allow the defendant to prove by John E. Barksdale, that Ann Davis, a witness for the plaintiff, had borne a bastard child, vith a view to impeach her credit.
Permission was given to the defendant's counsel to make this proof, provided the bastardy was of recent date, not otherwise. We think the Court went too far, instead of not going far enough, in allowing a single act of bastardy, however repented of by the unfortunate woman, and forgiven by the community, to be given in evidence, to destroy the credit of a female witness. We know of no rule of evidence to justify this. Formerly, a witness was impeached by showing their want of character for truth. The modern rule is, to discredit the witness by showing general bad character, or *890of a woman, that she is a prostitute. But that is not this case. A single mistake of this sort may occur, without indicating total depravity, whatever the self-righteous Scribe and Pharisee may say to the contrary.
3. The next ground of exception is, the charge of the Court to the jury: That a claim of title to the negroes in dispute would not amount to a conversion by the defendant, so as to constitute a starting point for the Statute of Limitations, unless the fact was brought home to the knowledge of the plaintiff. The plaintiff's case is, that he loaned the negroes to Weathers. We do not see how the Statute could begin to run from a bare claim set up to the property by Weathei’s, which was unknown to Barksdale.
4. There is a conflict of testimony in the case. If Miss Davis, and Barksdale, the son of the plaintiff, are to be believed, the case is fully made out. On the other hand, the evidence for the defense is rather negative than otherwise. Witnesses, for instance, were present at the house of the plaintif when the negroes left, and heard nothing of a loan. We cannot say that the proof is not sufficient to justify the verdict.
5. The fifth ground is disposed of in what has already been said.